Title: Memorandum of Advice for the President, 12 March 1792
From: Jefferson, Thomas
To: 


          
            Mar. 12. 1792.
          
          Verbal answer proposed to the President to be made to the Committee who are to wait on him with the resolution of the 10th. inst. congratulatory on the completion and acceptance of the French constitution.
          That the President will, in his answer, communicate to the king of the French, the sentiments expressed by the H. of representatives in the resolution which the committee has delivered him.
        